DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (the APA) in view of Kates et al (USPN 6,181,588).
Regarding claims 1, 3, the APA discloses a terminal protection circuit of a semiconductor chip (see the prior art figures 4-6), comprising:

a chip-peripheral ground line (11) extending along an outer periphery of the semiconductor chip, and configured to be connected to the first pad (see figure 6); and
 an overcurrent sensing circuit (a circuit in the prior art figure 5), including:
a second pad (an IS pad) serving as an input terminal of the semiconductor chip, for receiving a current detection signal,
a threshold voltage generating circuit (Rd1, Rd2) for generating a threshold voltage,
a comparator (a comparator COMP) having an inverting input terminal and a non-inverting input terminal that are respectively connected to the threshold voltage generating circuit and the second pad, the comparator comparing the current detection signal and the threshold voltage received respectively at the non-inverting and inverting input terminals,
a first input protection element (MN1) connected between the second pad and a first position on the chip-peripheral ground line (11), wherein the first input protection (MN1) is diode.
The APA does not teach a potential shift element as claimed.

Kates  discloses a protection circuit (see figure 1) comprises a potential shift element (54) connected between an inverting input terminal of a comparator (40) and a ground line (102), the potential shift element shifting a threshold voltage (a threshold voltage from resistors 46, 46)  to be applied to the comparator according to a potential at a first position on the ground (zener 54 clamps the threshold voltage with respect to the ground 102), wherein the potential shift element is a diode (54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overcurrent circuit of the APA to incorporate a potential shift element as disclosed by Kates to protect the comparator from damage due to a surge voltage event.
Regarding claim 4, the APA discloses wherein: the overcurrent sensing circuit further includes a second input protection element (MP1) connected between a power source (VCC) and the non-inverting input terminal of the comparator.
Regarding claim 5, the APA discloses wherein: the second input protection element is a P-channel metal-oxide-semiconductor field-effect transistor 
Regarding claim 6, the APA discloses further comprising: a third pad (CFO 16) located farther away from the first pad than the second pad, a second position on the chip-peripheral ground line, the second position being farther away from the first pad than the first position thereon, and a third input protection element (ZD1) connected between the third pad and the second position (C) on the chip- peripheral ground line.
Regarding claim 7, the APA discloses wherein: the third input protection element (ZD1, see the prior art figure 5) is a Zener diode, of which an anode is connected to the second position on the chip-peripheral ground line.
Regarding claim 8, the APA discloses a drive device for driving a motor, comprising: the semiconductor chip having the terminal protection circuit (see the prior art figure 4).
Allowable Subject Matter
2.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836